Chalmers, J.,
delivered the opinion of the court.
Jeffords held a tax deed to certain lands in Issaquena •County, wMch had been the property of one Edrington, a 'bankrupt. These lands were, by decree of the bankrupt court :in a proceeding to which Jeffords was a party, ordered to be •sold, and the commissioner making the sale was directed to repay to Jeffords all taxes paid out by him, with the lawful damages and interest. In this decree Jeffords acquiesced. At the sale, Ingersoll becatne the purchaser of the land. By the sale, Jeffords’ claim upon the land was to be wholly extinguished, according to the terms of the decree, and he was to become thenceforth a creditor of the fund arising from the sale, in the hands of the commissioner. Some months after the ■sale he paid the taxes due on the land for the then current year, and now brings this bill against Ingersoll to compel repayment of those last-mentioned taxes, with interest and damages. It is insisted by the demurrer that, having no longer *40any connection with the land, his payment of the taxes is to* be deemed that of a stranger and volunteer, and that, therefore, he can assert no claim, either against Ingersoll or against, the land, for reimbursement.
It is undoubtedly true that a party who has no connection, with, or interest in, or claim upon, land can neither acquire a, lien upon it nor an enforceable demand against the owner, by a voluntary and xmauthorized payment of the taxes due on it..
But the bill shows that the laxid stood in Jeffords’ name* upon the tax-collector’s books, and that it had been properly assessed to him at a time when he was the holder of the legal title by virtue of his tax deed. This assessment, properly made against him, coxistituted a lien, superior to all others, and bouxid, not oxily the land in questioix, but all the real and personal property of which he was possessed. Code 1871, sec. 1665. He avers that he waited until the last day limited by law, before paying the taxes, in the hope that Ingersoll would pay them, and that whexx the latter failed to do so he-paid them himself, under protest.
Under these circumstances he had a right to make the payment, axid caxxnot be regarded as a mere volunteer. While it is time that he might by timely application have had the assessment-rolls corrected, so as to show the changed ownership, hecoxild not have done this after the time for making payment, had expired, and he had a right, xip to that time, to rely upon: the expectation that Ingersoll would pay the taxes, as he was-, in duty bound to do. We think that his payment gave him, not only a personal demand against Ingersoll, but that he was subrogated to the lien of the state against the land, just as a purchaser at a tax salé would have been under the provisions of' section 1718 of the Code of 1871.
It is urged that, under section 1705 of the Code, Jeffords” liability for taxes ceased with redemption, and that the decree* of the bankrupt court amounted to a redemption; but the record! shows that at the time Jeffords paid the taxes sued for he had received nothing under that decree. It is a substantial redemp*41tion by the reception of the money, and not a fictitious one, that the statute contemplates.
We remark that this decision does not extend to the case of' a party making payment upon land erroneously assessed to him. The land here had been properly assessed to Jeffords,, and upon that fact we rest the decision.
Order overruling demurrer affirmed, and sixty days given defendant to answer.